In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00096-CR



         JAMES KEVIN HOLMES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 18-0193X




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       James Kevin Holmes has filed an appeal from a judgment of conviction entered by the 71st

Judicial District Court of Harrison County. Holmes retained Craig A. Fletcher to represent him

on appeal, but Fletcher has filed a motion to withdraw with this Court averring that he is unable to

effectively communicate with Holmes in a manner consistent with good attorney-client relations.

Holmes’ motion satisfies the requirements of Rule 6.5 of the Texas Rules of Appellate Procedure,

and we hereby grant the motion to withdraw.

       In light of these circumstances, we abate this case to the trial court so that it may conduct

whatever hearings are necessary to make the following determinations: (1) whether Holmes still

desires to prosecute this appeal and, if so, (2) whether Holmes is indigent and entitled to the

appointment of counsel to represent him on appeal. If the trial court determines that Holmes is

indigent, then it shall appoint counsel to represent him on appeal.

       The trial court may enter any orders necessary to implement these directives. Any hearing

shall be conducted by the trial court within fifteen days of the date of this order. Appropriate

orders and findings shall be sent to this Court in the form of a supplemental clerk’s record within

ten days of the date of the hearing contemplated by this order. The reporter’ record of any hearing

shall be filed with this Court within ten days of the date of the hearing contemplated by this order.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.

       IT IS SO ORDERED.

                                                  BY THE COURT

Date: September 25, 2019


                                                 2